internal_revenue_service number release date index number -------------------------- --------------------- --------------------------- - --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-157461-05 date march ----------- legend legend decedent spouse trust trustees date date year year year year year law firm dear ------------------ ------------------------------------------------------ ----------------------------------------------------- ------------------------------------------- ------------------------------------------------------------------ ------------------ ---------------------- ------- ------- ------- ------- ------- ---------------------- this is in response to a letter dated date submitted on your behalf by your authorized representative requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_2632 with respect to the automatic allocation of generation-skipping_transfer gst_exemption to transfers made to trust the facts and representations submitted are summarized as follows on date decedent and spouse established trust an irrevocable_trust for the benefit of their five children and their children’s issue the trustees of trust are trustees trustees may distribute all or any part of the trust’s income for the health support maintenance and complete education of decedent’s and spouse’s children and their issue during each year that cash or other_property is transferred to trust by decedent or spouse or premiums with respect to life_insurance policies held by trust are paid_by pursuant to the terms of trust during the lifetimes of decedent and spouse the upon the death of the survivor of decedent and spouse the date of division the plr-157461-05 either decedent or spouse each of their children shall have the unrestricted right to demand and immediately receive from trust a share equal to the value of the property contributed and the amount of premiums_paid divided by the number of the children living on january of such year the maximum amount which a child may demand in any calendar_year is limited to dollar_figure each year on december the total amount a child may withdraw shall be reduced by the greater of dollar_figure or percent of the principal of the trust as of december principal and accumulated income of trust is to be divided into equal shares one for each living child of decedent and spouse and one for each deceased child who is survived by issue each share shall be set_aside in a separate trust the trustees shall distribute income to the child for whom the separate trust is set_aside in quarterly or other convenient installments the trustees may also distribute principal to or for the benefit of a class consisting of the child and the child’s issue for health support maintenance and complete education after the expiration of one year from the date of division a child has the right to withdraw one-third of the market_value of the trust principal after the expiration of four years from the date of division a child has the right to withdraw one-half of the market_value of the trust principal after the expiration of seven years from the date of division a child has the right to withdraw all the remaining principal of his or her trust upon withdrawal the child’s separate trust shall terminate or for the benefit of persons and organizations exclusive of the child’s creditors the child’s estate or the creditors of the child’s estate as the child shall appoint by specific reference in the child’s will however if a federal gst tax would be imposed upon the child’s death with respect to the trust property over which he or she has a power_of_appointment and if said tax would be imposed at a rate equal to or higher than the marginal federal estate_tax rate which would be imposed if the child’s trust were included in the child’s taxable_estate then the child may also exercise the power_of_appointment in favor of his or her creditors or his or her estate any unappointed trust principal shall be distributed to the child’s issue per stirpes but if the child is not represented by issue then to the issue of decedent and spouse distributed to or for the benefit of persons and organizations exclusive of the predeceased child’s creditors the child’s estate or the creditors of the child’s estate as the predeceased child shall appoint by specific reference in the child’s will however if a federal gst tax would be imposed upon the child’s death with respect to the trust property over which he or she has a power_of_appointment and if said tax would be imposed at a rate equal to or higher than the marginal federal estate_tax rate which would be imposed if the child’s trust were included in the child’s taxable_estate then the child may also exercise the power_of_appointment in favor of his or her creditors or his upon the death of a child the trustees shall distribute any remaining principal to the separate trust for a child who predeceased decedent and spouse shall be plr-157461-05 or her estate any unappointed trust principal shall be distributed to the child’s issue per stirpes during year year and year various gifts and deemed gifts were made to trust decedent and spouse elected to treat the transfers as being made one-half by each spouse under sec_2513 decedent and spouse timely filed united_states gift and generation-skipping_transfer_tax returns form sec_709 for gifts made in year year and year decedent’s and spouse’s form sec_709 were prepared by law firm the form sec_709 however did not properly reflect gifts made or deemed to be made during year year and year accordingly amended form sec_709 for year year and year were filed in year to correct certain defects in the original form sec_709 despite the filing of amended form sec_709 for year year and year an election to opt_out of the automatic allocation rules was not made on any of the form sec_709 at the time trust was created an indirect_skip and generation-skipping_trust as well as the automatic allocation rules under sec_2632 were not in effect decedent and spouse were not aware of the need to make the election under sec_2632 for transfers to trust made in and thereafter during the course of administering decedent’s estate it became apparent that a portion of decedent’s and spouse’s gst tax exemptions may have been inadvertently allocated to transfers to trust as a result of the gifts and deemed gifts made in year year and year decedent’s estate and spouse request a ruling that they each be granted an extension of time under sec_301_9100-3 to elect pursuant to sec_2632 to have the automatic allocation rules under sec_2632 not apply to decedent’s and spouse’s transfers to trust in year and for all future years sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of certain taxes and charitable deductions plr-157461-05 sec_2631 as in effect at the time of the transfers in this case provides that sec_2632 effective for transfers subject_to the gift or estate_tax after sec_2632 provides that the term indirect_skip means any transfer of for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable date provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred property other than a direct_skip subject_to the gift_tax made to a gst_trust sec_2632 provides in part that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust falls within any of six enumerated exceptions under sec_2632 an individual may elect to have the automatic allocation of gst_exemption not apply to an indirect_skip sec_2632 provides that the election shall be deemed to be timely if filed on a timely filed gift_tax_return for the calendar_year in which the transfer was made or on such later date or dates as may be prescribed by the secretary regulations provides that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to any transfer or transfers constituting an indirect_skip made to a_trust in the case of a transfer treated under sec_2513 as made one- half by the transferor and one-half by the transferor’s spouse each spouse shall be treated as a separate transferor who must satisfy separately the requirements of sec_26_2632-1 to elect out with respect to the transfer sec_26_2632-1 provides the manner for making an election out to elect out the transferor must attach a statement election out statement to a form_709 the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers further unless the election out is made for all transfers made to the trust in the current_year and or in all future years the current-year transfers and or future transfers to which the election out is to apply must be specifically described or otherwise identified in the election out statement sec_26_2632-1 of the generation-skipping_transfer_tax plr-157461-05 sec_26_2632-1 provides that the form_709 with the attached election out statement must be filed on or before the due_date for timely filing of the form_709 for the calendar_year in which the first transfer to be covered by the election out was made sec_2642 provides in relevant part that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an election out under sec_2632 sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides in relevant part that under sec_2642 the time for electing out of the automatic allocation rules is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an election described in sec_2632 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2632 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-157461-05 a gst_trust is defined in sec_2632 in general as any trust that could have a generation-skipping_transfer a_trust is a gst_trust unless it meets one of the exceptions described in sec_2632 through vi where a sufficient possibility exists based on the statutory criteria that the trust corpus will not be distributed to lower generations based upon the facts submitted and the representations made none of the exceptions in sec_2632 apply to trust and accordingly trust is a gst_trust for purposes of sec_2632 based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore decedent’s estate and spouse are each granted an extension of time of days from the date of this letter to make the election out of the automatic allocation of gst_exemption under sec_2632 with respect to the transfers to trust in year and all future transfers the election should be made in accordance with the provisions of sec_26_2632-1 of the regulations the supplemental form_709 and election out statement are to be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of letter-
